DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 65 recites organic solvent comprising “glycol ester” which does not appear to have support in the originally filed specification. While the specification discloses organic solvent comprising “glycol ether”, there is no support to recite “glycol ester”. For the purpose of examination, the claim is considered to recite “glycol ether”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33, 35-36, 45, 56-57, and 61-63 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Husband et al. (U.S. Patent Application Publication No. 2011/0259537).
Regarding claim 33, Husband et al. teaches a composition comprising a microfibrillated cellulose, binder, solvent (paragraphs [0091] and [0109]-[0110]), a primary pigment (inorganic particulate material and/or pigment, paragraphs [0019] and [0110]), and one or more extender pigment (paragraph [0019]), wherein one or more extender pigment is calcium carbonate 50) of less than 2 µm (paragraph [0026]) which overlaps the claimed range of from about 0.4 µm to about 10 µm; wherein the composition comprises non-cellulose-derived rheology modifier comprising acrylic associative thickeners in an amount of up to about 2% (paragraphs [0109] and [0110] (e)).
Husband et al. further teaches an amount of up to about 80% by weight of inorganic particulate and a ratio of inorganic particulate material to cellulose pulp of about 99.5:0.5 to about 0.5:99.5 (paragraphs [0095] and [0102]). Based on the disclosed ratio, a calculated amount of cellulose pulp, i.e. microfibrillated cellulose is approximately 0.4 to 79.6% by weight. Given the broad range disclosed, it is clear that even with the addition of water, the amount of microfibrillated cellulose would still overlap that presently claimed. Husband further teaches comprising inorganic particulate material as at least one of the primary pigment and the extender pigment (paragraphs [0019] and [0110]), wherein the microfibrillated cellulose has a d50 ranging from about 10 µm to about 500 µm (paragraph [0050]), as measured by light scattering (paragraph [0030]), and wherein the microfibrillated cellulose has a fibre steepness of from about 20 to about 50 (paragraph [0052]). While Husband et al. does not explicitly disclose the microfibrillated cellulose as a rheology modifier, given that Husband et al. teaches microfibrillated cellulose as presently claimed, it is clear that the microfibrillated cellulose can function as a rheology modifier as presently claimed, absent evidence to the contrary.
Husband et al. further teaches wherein the binder is present in an amount of approximately 3 to 5% by weight (as calculated from Tables 10-11, e.g. 7/(7+100) x 50% = 3%), which overlaps the claimed range of from about 5% to about 30% by weight. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 
Given that cellulose-derived rheology modifiers other than microfibrillated cellulose is not required in the composition of Husband et al., it is clear that the paint composition of Husband et al. is free of cellulose-derived rheology modifiers other than microfibrillated cellulose. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Husband et al. teaches composition including materials and amounts identical to those presently claimed, it is clear that microfibrillated cellulose of Husband et al. would inherently maintain the paint viscosity and improve the properties of the paint composition as claimed, absent evidence to the contrary.
While there is no disclosure that the composition is a paint composition as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. paint, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
The limitations of “co-processed” inorganic particulate material and “wherein the inorganic particulate material is co-processed with a fibrous substrate comprising cellulose during the preparation of the microfibrillated cellulose” are process limitations. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Husband et al. meets the requirements of the claimed inorganic particulate material, Husband et al. clearly meets the requirements of present claims. Further, Husband et al. does 
Regarding claim 35, Husband et al. teaches wherein the binder is a latex binder, and the solvent is water (paragraphs [0110] and [0117]).
Regarding claim 36, the recitation in the claims that the paint composition is “formulated for use as a decorative paint comprising matt paint” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Husband et al. disclose paint composition as presently claimed, it is clear that the paint composition of Husband et al. would be capable of performing the intended use, i.e. formulated for use as a decorative paint comprising matt paint, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 45, given that Husband et al. teaches composition including materials and amounts identical to those presently claimed, it is clear that microfibrillated cellulose of Husband et al. would inherently improve the properties of the paint composition as claimed, absent evidence to the contrary.
Regarding claims 56 and 57, Husband et al. teaches wherein the primary pigment is calcium sulphate (paragraph [0110]). Given that Husband et al. teaches primary pigment identical to that presently claimed, it is clear that the primary pigment is a finely ground, natural or synthetic, inorganic or organic, insoluble dispersed particles which, when dispersed in a liquid vehicle, provide color. 
Regarding claims 61 and 62, Husband et al. teaches wherein the co-processed inorganic particulate material is selected from the group consisting of an alkaline earth metal carbonate and sulphate, and mixtures thereof, including calcium carbonate, magnesium carbonate, etc. (paragraph [0019]).
Regarding claim 63, the claimed limitation is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Husband et al. meets the requirements of the claimed inorganic particulate material, Husband et al. clearly meets the requirements of present claims.

Claims 64-65 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Husband et al. (U.S. Patent Application Publication No. 2011/0259537) in view of Shimizu et al. (US 2013/0025920).
Husband et al. is relied upon as disclosed above.
Regarding claims 64 and 65, Husband et al. fails to disclose organic solvents.
However, Shimizu teaches a composition comprising microfibrillated cellulose and organic solvent including glycol ether (paragraphs [0108]-[0109] and [0115]).
Both Husband et al. and Shimizu teach compositions comprising microfibrillated cellulose, resin, and solvent. It would have been obvious to one of ordinary skill in the art to use organic solvents, including those presently claimed, in Husband et al. in order to improve film formability and mold formability (Shimizu, paragraphs [0053]-[0054]).
Response to Arguments
Applicant's arguments filed 02/04/22 have been fully considered but they are not persuasive. 
Applicant amended claim 33 to recite amount of binder “based on the total weight of the pain composition” and deleted the phrase “significantly” to overcome the 35 USC 112(b) rejection of record.
Applicant argues that paragraph [0040] of Husband discloses 5% pulp on total dry weight and fails to teach 0.1 to 10% by weight based on the total weight of a paint composition.
It is agreed. However, as set forth in the new ground of rejection above, Husband discloses an amount of approximately 0.4 to 79.6% by weight by weight of microfibrillated cellulose based on the total weight of a paint composition which meets the present claims.
Applicant argues that Husband contemplates the rheology of a coating composition to be applied onto a sheet of paper. Husband simply does not contemplate forming a paint composition such that microfibrillated cellulose is the sole cellulose-derived rheology modifier therein.
However, given that Husband discloses water “may” be used, water is not required. Further, Husband’s composition, being a coating composition applied to paper, does not preclude it from functioning as a paint composition. That is, while Husband does not explicitly refer to its coating composition as a paint composition, Husband discloses a composition identical to that claimed and therefore, would necessarily be capable of functioning as a paint composition, absent evidence to the contrary. Further, even if the composition of Husband includes water, since water is not a cellulose-derived rheology modifier, Husband would still meet the claims.
Applicant argues that the amount of binder disclosed in Examples 17-22 of Husband is with respect to a particular amount of calcium carbonate, not to the total weight of the paint composition as claimed.
It is agreed. However, as set forth in the new ground of rejection above, Husband discloses an amount of approximately 3 to 5% by weight of binder based on the total weight of a paint composition which meets the present claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787